UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6067



HERBERT ALONZO ROBINSON,

                                            Plaintiff - Appellant,

          versus


DANIEL KOELE, LPN; DELLA ACKERMAN, LPN;
RIVERS RICE, Corporal, all in their individual
capacities,

                                           Defendants - Appellees.

          and


BETTE GARRAND, RN,

                                                         Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-97-558-5-17JI)


Submitted:   May 25, 1999                   Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Herbert Alonzo Robinson, Appellant Pro Se. James Miller Davis,
Jr., DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Caro-
lina; Sandra Jane Senn, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction.      The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are “mandatory and jurisdictional.”   Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1).

 The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on September 10, 1998;

Appellant’s notice of appeal was filed on December 28, 1998.

Appellant’s failure to file a timely notice of appeal* or to obtain

either an extension or a reopening of the appeal period leaves this

court without jurisdiction to consider the merits of Appellant’s

appeal.   We therefore grant Appellees’ motion to dismiss, deny Ap-

pellant’s motion to dismiss motion to dismiss, and dismiss the

appeal. We dispense with oral argument because the facts and legal




     *
       For the purposes of this appeal we assume that the date
Appellant wrote on the notice of appeal is the earliest date it
would have been submitted to prison authorities. See Houston v.
Lack, 487 U.S. 266 (1988).


                                 3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                4